UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: December 6, 2012 (date of earliest event reported) VASCULAR SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Commission File Number: 0-27605 Minnesota 41-1859679 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 6464 Sycamore Court Minneapolis, Minnesota 55369 (Address of principal executive offices) (763) 656-4300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act ( 17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On December 6, 2012, U.S. Bank, National Association and Vascular Solutions, Inc. entered into the Third Amendment to Promissory Note and Credit Agreement (the “Amendment”) to change the Revolving Credit Expiration Date under the Credit Agreement dated as of December 21, 2009 between the parties, as amended, and the Maturity Date of the Promissory Note dated as of December 21, 2009 between the parties, as amended, from December 31, 2012 to December 31, 2013. No other terms of the Credit Agreement or Promissory Note were amended by the Amendment. The foregoing description of the Amendment does not purport to be complete and is qualified in its entirety by reference to the full agreement attached hereto as Exhibit 10.1. Item 2.03. Creation of a Direct Financial Obligation. The information set forth in Item 1.01 is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Third Amendment to Promissory Note and Credit Agreement between Vascular Solutions, Inc. and U.S. Bank, National Association, dated December 6, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused thisreport to be signed on its behalf by the undersigned hereunto duly authorized. VASCULAR SOLUTIONS, INC. Date:December 6, 2012 By: /s/ James Hennen James Hennen Its: Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Third Amendment to Promissory Note and Credit Agreement between Vascular Solutions, Inc. and U.S. Bank, National Association, dated December 6, 2012.
